 

Exhibit 10.2

 

GUARANTEE

 

THIS GUARANTEE (the “Guarantee”) is entered into as of November 14, 2014 by Alan
Chen, an individual (“Chen”) and Chiu-Li Tu, an individual (“Tu” and
collectively with Chen, the “Guarantors”), in favor of NowNews Digital Media
Technology Co., Ltd., a Nevada corporation (“Now News”).

 

RECITALS

 

A.          Chen is the Chairman and a principal stockholder of Taiwan NOWnews,
a Taiwan corporation (the “Taiwan NOWnews”) and Tu is a principal stockholder of
Taiwan NOWnews.

 

B.           Now News will be entering an share exchange agreement (“Share
Exchange Agreement”) pursuant to which Now News will issue shares of its common
stock to the stockholders of Worldwide Media Investments Corp, an Anguilla
corporation (“Worldwide”), which holds 66% of the issued and outstanding shares
of capital stock of Taiwan NOWnews through a wholly owned subsidiary, Sky Media
Investments Co., Ltd., an Anguilla corporation, in exchange for all the issued
and outstanding shares of Capital Stock of Worldwide

 

C.           To induce Now News to conclude the Share Exchange Agreement, the
Guarantors jointly and severally, have agreed to grant Now News assurance in
order to guarantee Taiwan NOWnews’ attainment of certain Targets as defined
below.

 

Accordingly, the Guarantors hereby jointly and severally agree as follows:

 

1.           Net Income Guarantee. In the event that for the year ended December
31, 2014, Taiwan NOWnews reports a net loss (as defined by United States
generally accepted accounting principles (“US GAAP”)), then within 15 business
days of the date of the audited financial statements the Guarantors shall send
Now News a cash payment in the amount of the net loss. In the event that for the
year ended December 31, 2015, Taiwan NOWnews reports a net loss as defined by US
GAAP), then within 15 business days of the date of the audited financial
statements the Guarantors shall send Now News a cash payment in the amount of
the net loss.

 

2.           Representations and Warranties. Guarantors represent and warrant to
Now News that this Guarantee constitutes the valid and legally binding
obligation of Guarantors, enforceable against Guarantors in accordance with its
terms and conditions except as such enforceability may be limited by or subject
to (i) any bankruptcy, insolvency, moratorium, fraudulent transfer or other
similar applicable law relating to creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 



 

 

 

3.           Guarantee Continuing, Absolute Unlimited. The liability of the
Guarantors hereunder shall be absolute and unconditional and shall not be
affected by:

 

a.           any lack of validity or enforceability of any agreements between
Now News and Taiwan NOWnews;

 

b.           any change in the time, manner or place of payment of or in any
other term of such agreements or the failure on the part of Taiwan NOWnews to
carry out any of its obligations under such agreements;

 

c.           any impossibility, impracticability, frustration of purpose,
illegality, force majeure or act of government;

 

d.           the bankruptcy, winding-up, liquidation, dissolution or insolvency
of Now News, Taiwan NOWnews or any party to any agreement to which Now News is a
party;

 

e.           any lack or limitation of power, incapacity or disability on the
part of Taiwan NOWnews or of the directors, partners or agents thereof or any
other irregularity, defect or informality on the part of Taiwan NOWnews in its
obligations to Now News; or

 

f.            any other law, regulation or other circumstance which might
otherwise constitute a defence available to, or a discharge of, Taiwan NOWnews
in respect of any or all of the obligations.

 

4.           No Release or Discharge. The liability of the Guarantors hereunder
shall not be released, discharged, limited or in any way affected by anything
done, suffered or permitted by Now News in connection with any duties or
liabilities of the Guarantors to Now News or any security therefor including any
loss of or in respect of any security received by Now News from the Guarantors
or others. Now News, without releasing, discharging, limiting or otherwise
affecting in whole or in part the Guarantors’ liability hereunder, may:

 

a.           grant time, renewals, extensions, indulgences, releases and
discharges to the Guarantors;

 

b.           accept compromises from the Guarantors; or

 

c.           otherwise deal with the Guarantors and all other persons and
security interests as Now News may see fit.

 

5.           Termination. This Guarantee shall automatically terminate without
any action by the Guarantors or Now News upon the attainment of the Targets.

 

6.           No Set-off. The Guarantors shall not claim any set-off or
counterclaim against Now News in respect of any liability of Now News to the
Guarantors.

 

2

 

 

7.           Continuing Guarantee. This Guarantee shall be a continuing
guarantee and shall be binding as a continuing obligation of the Guarantors.

 

8.           Waiver of Notice of Acceptance. The Guarantors hereby waive notice
of acceptance of this instrument.

 

9.           Entire Agreement. This Guarantee constitutes the entire agreement
among Now News and the Guarantors with respect to the subject matter hereof and
cancels and supersedes any prior understandings and agreements between such
parties with respect thereto. There are no representations, warranties, terms,
conditions, undertakings or collateral agreements, expressed, implied or
statutory, among such parties other than as expressly set forth in this
Guarantee.

 

10.          No Waiver, Remedies. No failure on the part of Now News to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude the other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

11.          Severability. If any provision of this Guarantee is determined to
be invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

 

12.          Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW.

 

13.          Notice. Any demand, notice or other communication (a
“Communication”) to be given in connection with this Guarantee shall be given in
the manner and to the respective addresses set forth below:

 

If to the Guarantors:

Unit 706, Halesin Building

No. 1 Jubilee Street, Hong Kong

Telephone: 886 2 87978775

Facsimile:886 2 8797 8339

 

If to Now News:

4F, No. 550, Riuguang Road

Neihu District, Taipei City 114

Taiwan

Telephone: 886287978775 ext 500

Facsimile:886287978339

 

3

 

 

14.          Assignment. The rights of Now News under this Guarantee may be
assigned by Now News without the prior consent of the Guarantors. The Guarantors
may not assign their obligations under this Guarantee.

 

15.          Interpretation. Guarantors and Now News have participated jointly
in the negotiating and drafting of this Guarantee. If an ambiguity or a question
of intent or interpretation arises, this Guarantee shall be construed as if
drafted jointly by Guarantors and Now News, and no presumption or burden of
proof shall arise favoring or disfavoring Guarantors or Now News, as the case
may be, by virtue of the authorship of any provisions of this Guarantee.

 

16.          Miscellaneous.

 

a.           Any term of this Guarantee may be amended, waived, discharged or
terminated only by an instrument in writing signed by the Guarantors and Now
News.

 

b.           The headings in this Guarantee are for purposes of reference only
and shall not limit or define the meaning hereof.

 

c.           If it ever becomes necessary to employ counsel to collect this
obligation, the Guarantors shall pay all reasonable expenses and costs,
including reasonable attorney's fees and out-of-pocket expenses of said attorney
for the services of such counsel, whether or not suit be brought and including
those incurred in post-judgment collection efforts and in any bankruptcy
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding).

 

d.           This Guarantee may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

[signature page follows]

 

4

 

 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be executed and
delivered as of the day and year first above written.

 

Guarantors:           Alan Chen           Chiu-Li Tu  

 

Acknowledged and Agreed:

 

NowNews Digital Media Technology Co., Ltd.

 

By:     Name: Alan Chen   Title: Chairman  

 

5

